DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (WO 2017/136507).
	Regarding claims 1 and 2, Zhou discloses a foldable cover comprising a glass layer (1) having at least two non-bending first regions (4) and a bending region connecting adjacent benign regions (5) (0012 and Fig. 1). Wherein a surface of a side of the being region is provided with a groove which is gradually reduced in thickness from the two non-bending regions towards a cent of the bending region to form an arch bridge structure (Fig. 1).

    PNG
    media_image1.png
    394
    614
    media_image1.png
    Greyscale

	Zhou further discloses the glass cover undergoing an etching treatment including treatment with an aqueous solution of potassium fluoride or potassium bifluoride, laser etching or a combination of the etching processes (0040). Applicant teaches suitable doping treatment referring to a potassium ion doping process. Given Zhou teaches a combination of etching processes including treatment with potassium ion containing solution, as well laser-etching, the glass of Zhou is a doped and laser treated glass plate as claimed.
	Please note, claims 1 and 2 include product by process language in regards to the recitations of “doped and laser treated” and “potassium ion doping process.” The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product 
	Regarding claim 3, Zhou does not disclose suitable laser treatment parameters (i.e., wavelength or temperature) however, as Zhou teaches laser treatment and it is unclear as to if the wavelength and temperature achieve a structural difference over any laser treatment, the claimed limitations are met by the laser-etching disclosed in Zhou. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the 
	Regarding claim 4, Zhou teaches the first thickness (T1) of the non-bending portions ranging from 50 µm to 1 mm and preferably 50 to 400 µm (0014), anticipating the claimed range of 60 to 80 microns.
	Regarding claim 5, Zhou teaches the second thickness (T2) of the bending portion of the glass ranging from 10 to 750 µm (0014), given the a thickness of the non-bending portion ranging from 50 µm to 1 mm (0014), a depth of the groove would range from 40 to 250 µm, anticipating the range of between 40 and 60 microns.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (WO 2017/136507).
	Zhou discloses the limitations of claim 1 as discussed above
	Regarding claim 6, as discussed above, a depth of the groove would range from 40 to 250 µm, given a thickness of the non-bending portion of 50 µm to 1 mm (0014), the depth of the groove will be between 1/25 to 5 times a thickness of the non-bending 
	Regarding claim 7, Zhou does not expressly disclose a width of the groove. However, Zhou teaches a depth of the groove which ranges from 40 to 250 µm, overlapping the claimed depth of 40 to 60 microns. Zhou further teaches a groove having the same structure an arch bridge structure in which from a center of the bending region towards the two non-bending regions, the thickness is tapered. Thus, in the formation of the groove of Zhou, there is necessarily a width overlapping the claimed width of the groove as there is an overlapping depth and the structure is the same.
	Alternatively, Zhou teaches a first thickness at a first location and a second thickness at a second location wherein the second thickness is less than the first thickness. Zhou teaches adjusting the locations of the first and second thicknesses relative to one another (0014-0015), thus teaching adjustment of the width as the location of the second thickness from the first thicknesses is a width of the groove. As there is no evidence indicating that the width is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges (i.e., width of the groove) by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Regarding claim 8, Zhou discloses the display cover used in an electronic device (0006) including being disposed on a flexible display panel (0042).
	Zhou does not expressly disclose which surface of the cover plate the flexible display panel is attached. However, Zhou teaches that the display can be a touch 
	Given a touch screen display includes an touch sensing layer, and Zhou teaches that a touch sensing layer may be disposed on either side of the glass and/or polymer layer, a person of ordinary skill in the art would have found it “obvious to try” to disposing the groove on a surface of a side of the cover plate adjacent to the display layer, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 8 above and further in view of Lee et al. (US 2016/0048171).
	Regarding claim 9, Zhou discloses the limitations of claim 8 as discussed above. Zhou does not disclose the flexible display panel further including a middle frame (viewed as a support structure in light of the specification see 0014 and 0032) disposed on a side of the flexible display panel away from the bendable cover plate.
	Lee, in the analogous field of foldable display devices, discloses a device comprising a window panel WP, touch screen panel TSP, display panel DSP, and protection film PRF provided on a back surface of the display panel (Fig. 16, 0131).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the flexible display of Zhou to include a protection film, as taught by Lee, to protect the back side of the display panel (0131).
Regarding claim 10, while Zhou discloses a flexible display used in a variety of electronic devices (0041), Zhou does not expressly disclose the display panel being an OLED display panel.
	Lee discloses a foldable display in which the display panel is provided in the form of an OLED display panel (0062).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the flexible display of Zhou to be an OLED display panel, as taught by Lee, as this type of display is capable of displaying an image (0062).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781